DETAILED ACTION
Applicant’s response, filed 24 Jan. 2022 has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Status of Claims
Claims 5-6 are newly added.
Claims 1-6 are pending.
Claims 1-6 are rejected.
Claims 1 and 3-4 are objected to.

Priority
The effective filing date of the claimed invention is 12 April 2017.

Drawings
The objection to the drawings received 12 April 2018 in the Office action mailed 23 Aug. 2021 has been withdrawn in view of the amendments to the specification received 24 Jan. 2022.

Specification
The objection to the disclosure in the Office action mailed 23 Aug. 2021 has been withdrawn in view of the amendments to the specification received 24 Jan. 2022.

Claim Objections
The objection to claims 1-3 in the Office action mailed 23 Aug. 2021 has been withdrawn in view of claim amendments received 24 Jan. 2022.
Claims 1 and 3-4 are objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claims 1 and 3-4 recite “…obtaining/obtain first data…, wherein the target sequence comprises a plurality of bins each of thousands of loci for which…”, which is a grammatical error and also should include commas surrounding the clause defining the length of the bins to recite “…comprises a plurality of bins, each comprising thousands of loci, for which…”.
Claims 1 and 3-4 recite “…for each locus in the target sequence, determining/determine a corrected count of reads that start at respective locus…”, which is a grammatical error and should recite “…a corrected count of reads that start at the respective locus…”.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 24 Jan. 2022 regarding the claim objections have been fully considered but they do not pertain to the newly recited objection set forth above.

Claim Interpretation
Claim 2 recites “a window comprising a size that is a number of bases less than a number of loci in a smallest bin” in lines 2-3. Applicant’s specification at para. [0037] discloses the term bin refers to one or more regions of interest. Therefore, the limitation is interpreted to mean a window comprising a number of bases less than a number of loci in one or more regions of interest (e.g. a bin).
Claims 2, 5, and 6 recite “…determining an expected count of each stratum…based on the raw counts Hj of each locus j for each fragment….”. The raw counts Hj of each locus j for each fragment are interpreted to refer to the raw counts of reads that start at each locus for each fragment recited in independent claims 1 and 3-4, respectively.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 5, and 6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment.
Claims 2, 5, and 6 recite “…a window comprising a size that is a number of bases less than a number of loci in a smallest bin…”. Applicant remarks at pg. 12, para. 4 that claim 2 was amended to recite “…a window comprising a number of bases less than a number of loci in a smallest bin”, to make clear that the window size is small compared to every bin, and that this is supported in para. [0052] that states “the window size is small compared to the bin sizes”. While Applicant’s specification does provide support for the window size being small compared to the bin, which Applicant’s specification at para. [0037] discloses refers to a region of interest, claims 2, 5, and 6 recite that the window is a size that is specifically smaller than a number of loci in a smallest bin. However, Applicant’s specification does not disclose that the window size is required to be smaller than a number of loci in a smallest bin; that is, Applicant’s specification does not disclose that the 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “…a window comprising a size that is a number of bases less than a number of loci in a smallest bin…” recited in claims 2, 5, and 6 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).
	
Claim Rejections - 35 USC § 112(b)
The rejection of claims 1 and 3-4 under 35 U.S.C. 112(b) in the Office action mailed 16 Dec. 2021 has been withdrawn in view of claim amendments received 24 Jan. 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Any newly cited portion herein is necessitated by claim amendment.
Claims 1 and 3-4, and claims dependent therefrom, are indefinite for recitation of “…obtaining/obtain first data that indicates a target sequence of nucleic acid bases at a plurality of loci, wherein the target sequence comprises a plurality of bins each of thousands of loci…; determining/determine a raw count of reads that start at each locus in the target sequence…; for each locus in the target sequence, determine a corrected count…”. Thus, claims 1 and 3-4 require obtaining first data pertaining to a plurality of loci from a target sequence that comprises thousands of loci. It’s unclear if the steps of determining a raw count of reads and determining a corrected count is required to be performed for each locus of the plurality of loci of the first data obtained from the target sequence, or if the counts are required to be performed for each locus in the thousands of loci in the bins of the target sequence. As such, the metes and bounds of the claims are unclear. For purpose of examination, the steps of determining a raw count of reads is interpreted to be performed for the plurality of loci or the thousands of loci. It is noted that claims 2 and 5-6 also recite “…attributing/attribute each locus j in the target sequence”, which is indefinite for the same reasons regarding the recitation of “each locus” in claims 1 and 3-4, from which claims 2 and 5-6 depend.
Claims 2, and 5-6 are indefinite for recitation of “…a window comprising a size that is a number of bases less than a number of loci in a smallest bin…”. It’s unclear what size the window is intended to be because it’s unclear what bin is the “smallest bin”. For example, it’s unclear if the smallest bin is intended to refer to a smallest bin of the plurality of bins recited in claim 1, if the window can be a number of bases less than a number of loci in any bin, given the claims do not specify the bin is the smallest of the plurality. As such, the metes and bounds of the limitation is unclear. For purpose of examination, the limitation is interpreted to mean the window is a size that is less than a number of loci in any bin. It is noted that Applicant remarks at pg. 12, para. 4 states that claim 2 was amended to recite “…a window comprising a number of bases less than a number of loci in a smallest bin”, to make clear that the window size is small compared to every bin. However, claim 2 already recites that the window has a number of bases less than the number of loci in a bin, such that the window is required to be smaller than any bin. To overcome the rejection, claims 2, 5, and 6 can be amended to recite “…a window comprising a size that is a number of bases less than a number of loci in a bin of the plurality of bins…”.
Claims 2 and 5-6 are indefinite for recitation of “…determining/determine an expected count of each stratum, E(k)…based on…the weighting factor ci”. Independent claims 1 and 3-4, from which claims 2 and 5-6 respectively depend, recite “…determining/determine a corrected count of reads that start at the respective locus for each fragment by multiplying the raw count for each fragment i with a weighting factor ci that depends on…the fragment size si…”.  Accordingly, claims 1 and 3-4 recite that there is a weighting factor (ci) for each fragment i. Therefore, it’s unclear which weighting factor of the weighting factors for each of the fragments, “the weighting factor ci” used to determine the expected count of each stratum is intended to refer to. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean the expected count is determined based on the weighting factors of the fragments belonging to the stratum k for each the expected count is being determined.
Claims 2 and 5-6 are indefinite for recitation of “…determining/determine an expected count of each stratum, E(k)…determining/determine a copy number of a first bin based on a sum over all loci in the first bin of E(k(j)) for the first partition and the weighting factor ci”. It’s unclear if claim 2 intends to determine an expected count of each stratum, E(k), as recited in the step of determining an expected count, or if claims 2 and 5-6 intend to determine an expected count of each locus of each stratum E(k(j)), as recited in the determining copy number step. As such, the metes and bounds of the claims are unclear. It is noted, Applicant’s specification at para. [0065]-[0066] discloses an expected count is determined for each stratum of the partition. Therefore, for purpose of examination, the claims are interpreted to mean “…determining/determine a copy number of a first bin based on a sum over all loci in the first bin of E(k) for the first partition…”.
Claims 2 and 5-6 are indefinite for recitation of “…determining/determine a copy number of a first bin of the plurality of bins based on…the weighting factor ci”. As discussed above regarding the step of determining an expected count of each stratum, it’s unclear which weighting factor of the weighting factors for each of the fragments, “the weighting factor ci” used to determine the copy number of the first bin is intended to refer to. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claims are interpreted to determine a copy number of the bin containing the first partition, and the copy number is determined based on a sum of the expected counts of each stratum, E(k), and the weighting factors of the loci and fragments in the first partition.

Response to Arguments
Applicant’s arguments filed 24 Jan. 2022 regarding the rejection of claims 1-4 under 35 U.S.C. 112(b) at pg. 15, para. 7 to pg. 16, para. 1-4 and pg. 16, para. 8-9, and 11 to pg. 17, para. 2 have been fully considered but they do not pertain to the new grounds of rejection of claims 1-4 set forth above or the outstanding rejections of claim 2 set forth above. 

Applicant's arguments filed 24 Jan. 2022 regarding the rejection of claim 2 under 35 U.S.C. 112(b) at pg. 16, para. 5-7 have been fully considered but they are not persuasive. 
Applicant remarks that the weighting factor ci of claim 2 is the same as the weighting factor ci of claim 1 that provides the antecedent basis as given in equation 9 (Applicant’s remarks at pg. 16, para. 5-7).
This argument is not persuasive. Claim 1 recites “…multiplying the raw count for each fragment i with a weighting factor ci that depends on the fraction f and a value of the probability density function for the fragment size si, such that there is a weighting factor for each fragment I”. Given claim 1 recites a plurality of weighting factors (i.e. one for each fragment), it’s unclear which weighting fragment or weighting fragments, “the weighting fragment” recited in claims 2 and 5-6 is intended to refer to.

Claim Rejections - 35 USC § 112(d)
The rejection of claims 3-4 under 35 U.S.C. 112(d) in the Office action mailed 23 Aug. 2022 has been withdrawn in view of claim amendments received 24 Jan. 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 3-4 being representative) is directed a method, system, and product for determining a condition of interest. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1 and 3-4 recite the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
obtaining first data that indicates a target sequence of nucleic acid bases at a plurality of loci, wherein the target sequence comprises a plurality of bins of loci each of thousands of loci for which a relative abundance is indicative of a condition of interest;
obtaining second data that indicates alignment of millions of sequence reads of DNA fragments in a sample from a subject with the target sequence, the sample comprising multiple fractional components;
obtaining a probability density function of fragment sizes for a particular fractional component of the sample;
obtaining a fraction f of the sample associated with the particular fractional component;
determining a raw count of reads that start at each locus in the target sequence for each fragment i of size si;
for each locus in the target sequence, determining a corrected count of reads that start at the respective locus for each fragment by multiplying the raw count for each fragment i with a weighting factor ci that depends on the fraction f and a value of the probability density function for the fragment size si; and
determining the condition of interest using the corrected count for at least on locus in the target sequence.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, the steps of obtaining first data of a target sequence of nucleic acid bases and obtaining second data of reads of DNA fragments aligned to the target sequence involves reading (i.e. obtaining) a reference sequence (e.g. the target sequence) and information about the position of nucleic acid reads relative to the reference, which amounts to a mere analysis of data. Regarding the step of obtaining first data, the claims only require “obtaining/obtain first data that indicates a target sequence of nucleic acid bases at a plurality of loci”, and thus only requires  reading (i.e. obtaining) some reference sequence at a plurality (e.g. 2) loci. The broadest reasonable interpretation of a step of obtaining second data that indicates alignment of millions of sequence reads of DNA fragments in a sample from a subject with the target sequence involves reading information about the position of a nucleic acid read relative to some reference, for millions of reads, which amounts to a mere analysis of data. That is, the limitation does not require aligning sequence reads to any reference genome, and instead only requires acquiring alignment information; furthermore, acquiring this position information for millions of reads does not increase the complexity of the analysis, and instead only requires repeating the analysis individually for each of the reads. Similarly, obtaining a probability density function of fragment sizes and obtaining a fraction of the sample involves gathering information regarding fragment sizes and the fraction of a component in the sample, which amounts to a mere analysis of data. Determining a raw count of reads at eat locus for each fragment involves counting a number of reads that originated from a particular fragment and that are aligned to each locus, which can be practically performed in the mind. Determining a correct count for each loci in the target sequence by multiplying the raw count with a weighting factor also can be practically performed in the mind aided with pen and paper for each of the loci. As discussed above, performing the determination of the corrected count for each loci only requires repeating the analysis for each of the loci, and thus, the recitation of millions of loci does not increase the complexity of determining a corrected count for each loci; furthermore, as discussed in the 112(b) rejection, the broadest reasonable interpretation of the claim only requires determining the raw and corrected counts for the plurality of loci in the target sequence, rather than the thousands of loci. Last, determining a condition of interest using the corrected count of at least on locus  involves determining if there is an association between an observed count (e.g. copy number) and a particular condition, which amounts to a mere analysis of data. Therefore, these limitations recite a mental process.
Furthermore, the step of determining a corrected count for each locus in the target sequence by multiplying the raw count with a weighting factor recites a mathematical concept. That is, multiplying the raw count with a weighting factor requires performing mathematical calculations. See MPEP 2106.04(a)(2) I. C. 
Dependent claims 2 and 5-6 further recites an abstract idea. Dependent claims 2 and 5-6 further recites the mental process of obtaining partition data (e.g. reading information), assigning each locus j to a stratum k(j) of the plurality of strata based on properties in the window positioned to include the locus j, determining an expected count of each stratum, E(k) based on the raw counts Hj of each locus j for each fragment in the stratum k and a total number of loci in the target sequences, and the weighting factor (e.g. analyzing the raw counts and total number of loci to make a prediction), determining a copy number of a first bin based on a sum of all loci in the first bin, and then determining a condition of the particular fractional component based at least in part on the determined copy number. Claims 2 and 5-6 further recites a mathematical concept of determining a copy number of a first bin based on a sum of all loci, given the limitation requires performing addition. Therefore, claims 1-6 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 2 and 5-6 do not include any elements in addition to the recited judicial exception.
The additional element of claim 1 includes:
a processor.
The additional element of claim 3 includes:
a non-transitory computer-readable medium carrying one or more sequences of instructions.
The additional elements of claim 4 include:
at least one processor; and
at least one memory
A processor, memory, and a non-transitory computer-readable medium. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. 
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-6 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Dependent claims 2 and 5-6 do not include any elements in addition to the recited judicial exception.
The additional element of claim 1 includes:
a processor.
The additional element of claim 3 includes:
a non-transitory computer-readable medium carrying one or more sequences of instructions.
The additional elements of claim 4 include:
at least one processor; and
at least one memory.
A processor, memory, and a non-transitory computer-readable medium are conventional computer components and/or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 24 Jan. 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that independent claims 1 and 3-4 have been amended to require thousands of loci of bases and millions of reads, which makes it impossible for the invention to be practiced using mental steps (Applicant’s remarks at pg. 17, para. 7). Applicant remarks that the claims require alignment of millions of reads with thousands of bases and counting hundreds of reads at each of thousands of loci, and association of fragment sizes with each reads, none of which can be executed manually and all of which require a computer, and that the particular combination of steps is not based on “a fundamental practice long prevalent” such as generic data processing, and the Office Action has failed to show where the combination of steps recited here are merely implementing known steps routinely performed outside a computer (Applicant’s remarks at pg. 20, para. 2).
This argument is not persuasive. First, this argument is not commensurate with the scope of the claims. Independent claims 1 and 3-4 recite “…obtaining/obtain second data that indicates alignment of millions of sequence reads of DNA fragments in a sample from a subject with the target sequence”. The claims do not require performing any type of alignment, nor do they require that an alignment is performed to a particular length of a reference (e.g. the alignment information could be relative to a reference sequence of 10 base pairs). Instead, the claims only require obtaining data indicating the alignment of the millions of sequence reads, which could involve reading information pertaining to a total genome coverage of the millions of reads, which is data that indicates alignment of the reads, and thus could be practically performed in the mind. Similarly, the step of obtaining first data only requires obtaining data that indicates a target sequence at a plurality of loci (e.g. obtaining the positions of two loci of interest in the target sequence), which can be practically performed in the mind even though the target sequence may comprise a plurality of bins each with thousands of loci. Furthermore, the steps of determining a raw count of reads, and then a corrected count of reads do not require that the steps are performed using the millions of sequence reads of DNA fragment in the sample, and instead can be performed using any reads. Last, even if the claims did require performing the raw and corrected counting steps using the millions of sequence reads, as discussed above in the rejection of the claims under 35 U.S.C. 112(b), the claims only require counting these values for each loci of a plurality of loci in the target sequence (e.g. for two loci); thus, even if there were millions of sequence reads in the dataset, the analysis would only require analyzing the small subset of those reads aligned to the plurality of loci. Last, the step of determining the condition of interest only requires using the corrected count for a single locus, which could involve performing a data comparison of whether the count is above or below some threshold, can be practically performed in the mind. Therefore, merely reciting that the target sequence comprises bins each with thousands of loci and that the second data obtained indicates alignment of millions of reads does not preclude any limitations in the claim from reciting a mental process. It is further noted the step of determining a corrected count further recites a mathematical concept, as discussed in the above rejection; thus the limitation would still recite an abstract idea even if the limitation could not be practically performed in the mind.

Applicant remarks than an inventive device is not required if the analysis technique is inventive; thus, logically a general-purpose computer programmed with the inventive technique is effectively a novel processor (Applicant’s remarks at pg. 18, para. 2).
This argument is not persuasive. In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). 
That is, merely invoking a computer as a tool to perform even a novel analysis technique (i.e. the mental process) is not an improvement to technology. In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. See MPEP 2106.05(a) I. Therefore, using a computer as a tool to perform an analysis of data, even if novel, does not improve the capabilities of a computer, given a generic computer is capable of processing data. Furthermore, Applicant has not provided any arguments as to how the instant claims improve the capabilities of a computer (e.g. improving the way a computer stores and retrieves data in memory). 

Applicant remarks that in each of the CAFC cases citing Electric Power known to Applicants, including TDE Petroleum Data Solutions Inc, FairWarning IP, West View Research LLC, Two-Way Media Ltd. Voit Technologies LLC, Uniloc USA Inc, Cellspin Soft Inc., and Ericsson, each patent ineligible claim was described functionally as saying WHAT was accomplished with a processor, without specifying HOW that function as accomplished (e.g. how computer functions were modified to accomplish the function); that is, the specific inventive technique was missing from the claim or the specification, and in contrast the claims found ineligible in the above cases, Applicant’s independent claims are specific and do not only WHAT (i.e. determine count bias), but recite HOW (i.e. determine corrected count based on a weighting factor…), and these limitations specify how the processing claimed here differs from generic data processing (Applicant’s remarks at pg. 18, para. 3 to pg. 19, para. 1). Applicant further remarks it is legal error to ignore limitations of the claim in order to devolve the claim into generic data processing (Applicant’s remarks at pg. 19, para. 1).
This argument is not persuasive. Under Step 2A, prong 2, in determining whether the additional elements integrate the recited judicial exception into a practical application, whether the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer is considered. When determining whether a claim simply recites a judicial exception with the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, examiners may consider the following: (1) whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished and (2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process. See MPEP 2106.05(f). Under the second consideration (2), above, the courts have found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). In this case, the additional elements of the claims include a processor, memory, and a non-transitory computer-readable medium (i.e. generic computer components) that are configured and/or store instructions for performing each of the recited steps (i.e. the limitations reciting an abstract idea). Thus, the claims merely involve adding a general purpose computer (i.e. a processor) or computer components after the fact to an abstract idea, which does not integrate the recited judicial exception into a practical application.  
While Applicant’s arguments above appear to pertain to whether the claims recite only the idea of a solution or outcome and fail to recite details of how a solution to a problem is accomplished, this is only one of several considerations that may be considered when determining whether a claim simply recites a judicial exception with the words “apply it”. Thus, even if the claims do recite specific details pertaining to how the corrected read counts are determined (i.e. the abstract idea recites details), this is not sufficient to integrate a recited judicial exception into a practical application, given the above analysis pertains to whether additional elements amount to mere instructions to apply an exception. As discussed above, the additional elements of the claims merely invoke computers as a tool to perform an existing process.
Regarding Applicant’s argument that it is legal error to ignore limitations, Applicant has not pointed out which limitations were ignored in the above analysis of the claims. Each limitation of the claim was identified and analyzed as either part of the judicial exception under step 2A, prong I or as an additional element under step 2A, prong 2 and 2B, as indicated in the above rejection.

Applicant remarks that the current Office action has broken the claims into different steps and has called each step generic data processing and eliminated the limitation, but that the combination is not generic data processing and thus the claims don’t fall under the mantle used previously by the courts to find ineligible claims directed to generic data processing, and that Applicant’s claims recite specific steps that escape the mantle of generic data processing (Applicant’s remarks at pg. 19, para. 2).
This argument is not persuasive. Whether the claims recite “generic data processing” (e.g. as opposed to novel processing techniques) is not a consideration under Step 2A, prong 1 of the analysis. Under Step 2A, prong 1, whether the claim recites an abstract idea by (1) identifying the specific limitation(s) that fall within at least one of the groupings of abstract ideas of mathematical concepts, abstract idea, or certain methods of organizing human activity. In the above analysis, each of the limitations of obtaining first data, obtaining second data, obtaining a probability density function, obtaining a fraction, determining a raw count, determining a corrected count, and determining a condition of interest was identified to recite a mental process for the reasons discussed in the above rejection; the step of determining a corrected count was additionally identified to recite a mathematical concept. That is, there is nothing recited in the claims that precludes the limitations from being practically performed in the mind, even considering each limitation in combination. Thus, these limitations recite an abstract idea, even if the abstract idea is novel or non-generic. Then, under Step 2A, prong 2 and 2B, the additional elements of the claims were analyzed to determine whether the additional elements of the claim integrate the recited judicial exception into a practical application or amount to significantly more, respectively; therefore, the limitations identified to recite an abstract idea are not analyzed under these steps. 

Applicant remarks that in other cases, claims that were specific but merely implemented known steps routinely performed outside a computer, and in SmartGene, Inc., the District Court described the mental steps exception to patent eligibility as computer steps that “can and routinely are” carried out by humans, and that this is an important distinction because, otherwise, every software program consisting of instructions conceived of mentally by a human is per se ineligible (Applicant’s remarks at pg. 19, para. 3 to pg. 20, para. 1).
This argument is not persuasive. The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Furthermore, claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. In Benson, the Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. There is no requirement that the mental process step has been “routinely” carried out by humans. In this case, the claims recite performing a mental process on a generic computer, which the courts have found still recite an abstract idea. See MPEP 2106.04(a)(2) II. C. 
Further regarding Applicant’s remark that every software program consisting of instructions conceived of mentally by a human would be per se ineligible, claims reciting a software program including an abstract idea can still be patent eligible if the claims include additional elements that integrate said abstract idea into a practical application or amount to significantly more under Step 2A, Prong 2 and Step 2B of the analysis. 

Applicant remarks that in other cases, claims that were specific with non-mental steps but usurped all uses of a claimed element were found ineligible (e.g. Benson), and Applicant’s claims do not usurp all uses of reads in determining count bias in relative abundance (Applicant’s remarks at pg. 20, para. 3).

This argument is not persuasive. While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). Therefore, even though the claim does not usurp all uses of reads in determining count bias in relative abundance, this does not demonstrate that a claim is patent eligible. Instead, the claims are analyzed using the Alice/Mayo test to determine whether the claims are patent eligible. 
Under Step 2A, prong 2, the additional elements of the claim are analyzed to determine whether they integrate the recited judicial exception into a practical application. See MPEP 2106.04(d). In this case, the additional elements of a processor, memory, and a non-transitory computer-readable medium are generic computer components and/or functions, and the courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the claims do not integrate the recited judicial exception into a practical application such that the judicial exception is used in a manner than imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. However, whether the claims specifically recite every way to perform a specific abstract  (i.e. determining count bias) is not a consideration under step 2A, prong 2. 

Applicant remarks that processes that are specific, non-mental steps and non-usurping are nonetheless abstract if directed to a result previously found by the courts to be abstract (e.g. Alice), and that examples of properties found to be abstract by the courts, as listed in the 2019 PEG, include certain methods of human activity, and Applicant’s claims are not directed to any of these results found abstract per se and not that the physical condition of or in a subject is not listed above as an abstract property; Applicant remarks that, in contrast, a condition of a subject is a physical phenomenon, and determining the condition in a subject using new processing of existing measures has been found patent eligible in CardioNet I.
This argument is not persuasive. First, the claims were not identified to recite the abstract idea grouping of certain methods of organizing human activity. Furthermore, the claims recite “determining the condition of interest using the corrected count for at least one locus”; while actual physical condition of a subject is a physical phenomenon, the claims only require “determining” that condition, which recites a mental process (i.e. analyzing the corrected count for a locus and making a determination regarding a condition). 
Furthermore, in CardioNet I, the claims were found to be patent eligible because the claims were directed to a patent eligible improved cardiac monitoring device, not merely because they determined a condition of a subject. The instant claims do not improve cardiac monitoring devices, nor has Applicant provided a technical explanation as to how the instant claims improve technology, or which technology is being improved. If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. See MPEP 2106.05(a).

Applicant remarks that it is established law that an algorithm is patent eligible if it allows a computer to do something it was not able to do before (McRO, Inc. v. Bandai et al.), and that not all mathematical expression implemented on a processor are judicial exceptions, otherwise, the McRO Court would not have found the ‘rules’ of those subject claims to be patent eligible, and similarly, the CardioNet I Court would not have found the mathematical manipulation of those subject claims to be patent eligible (Applicant’s remarks at pg. 21, para. 1). Applicant further remarks that here, like in McRO and CardioNet I, the independent claims are unlike Flook, Bilski, and Alice, where the claimed computer-automated process and the prior method were carried out in the same way (McRO, pg. 24-25) (Applicant’s remarks at pg. 21, para. 2).
This argument is not persuasive. The claims in McRO were found to be patent eligible because the claims improved the computer-related technology of computer animation, and thus the claims were not directed to an abstract idea. See MPEP 2106.05(a) II. Similarly, in CardioNet I, the claims were found to be patent eligible because they were directed to a patent eligible improved cardiac monitoring device, rather than an abstract idea. Therefore, despite the recitation of abstract ideas in the claims of both McRO and CardioNet I, the claims were found to be patent eligible. Further regarding Applicant’s remark that the independent claims are unlike Flook, Bilski include a computer-automated process and the prior method were carried out in the same way, the claims do not integrate the recited judicial exception the practical application of an improvement to computer technology, and instead merely invoke computers as a tool to perform the abstract idea. Therefore, regardless of whether the abstract idea performed by the computer is novel (i.e. the same as the prior art), the claims do not reflect an improvement to computer technology, or any other technology.

Applicant remarks that the independent claims directly lead to an improvement in the technology of determining the condition of the subject by providing automated determination of, or correction for, count or bias, or both, based on nucleic acid base content and accommodating fragment size information to allow discovery of counts associated with a particular fractional component, and that the techniques correct for bias at the bin or region of interest level (Applicant’s remarks at pg. 21, para. 4 to pg. 22, para. 1).
This argument is not persuasive. The judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. Furthermore, an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP 2106.05(a). Therefore, an improvement of determining the condition of the subject would amount to an improved abstract idea, which is not an improvement to technology.

Claim Rejections - 35 USC § 103
The rejection of claims 3-4 under 35 U.S.C. 103 as being unpatentable over Arbabi et al. (Cell-Free DNA fragment-size distribution analysis for non-invasive prenatal CNV prediction, 2016, Bioinformatics, 32(11), pg. 1662-1669) in the Office action mailed 23 Aug. 2021 has been withdrawn in view of claim amendments received 24 Jan. 2022.

Conclusion
No claims are allowed.
Claims 1-4 are free of the art. 
Claims 1-2 are free of the art for the reasons discussed in the Office action mailed 23 Aug. 2021. Claims 3-4 are free of the art for the same reasons discussed regarding claims 1-2 in the Office action mailed 23 Aug. 2021.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                 

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631